Citation Nr: 0625643	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  00-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from August 1967 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that, inter alia, denied service connection 
for an acquired psychiatric disorder other than PTSD.  

In a May 2001 decision, the Board determined that, because 
the veteran had not timely appealed RO denials of service 
connection in May 1974 and December 1989, new and material 
evidence was required in order to reopen the claim.  See 
38 C.F.R. § 3.156 (2000).  Finding that there was no new and 
material evidence meeting the criteria of 38 C.F.R. § 3.156, 
the Board declined to reopen the claim.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court reversed and remanded 
the Board's May 2001 decision in August 2004 with respect to 
the veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD.  The Court's remand was 
based on a finding by the Court that the Board had 
erroneously treated the May 1974 RO decision denying service 
connection for a nervous condition as a final decision.  

On remand, the Board adjudicated the claim of service 
connection for acquired psychiatric disorder other than PTSD, 
and denied the claim in a decision dated in August 2005.  The 
veteran again appealed to the Court.  In response to a 
January 2006 joint motion for remand, the Court, in a January 
2006 order, vacated the Board's August 2005 decision, and 
remanded for additional development.  The joint motion was 
based on an agreement by the parties that acknowledged the 
Court had determined that the veteran's 1974 claim for 
service connection for a nervous condition was not a final 
decision, and was therefore still pending, the Board should 
not have taken it upon itself to adjudicate the issue without 
the RO having done so first.  The parties agreed to this 
despite the fact that the RO had initially adjudicated the 
claim on a de novo basis in November 1997.  The Board will, 
per the order of the Court, adopt the parties' construction.

The Veterans Claims Assistance Act of 2000, (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2005)) was enacted on November 9, 2000, changing 
the standard for processing veterans' claims.  The joint 
motion urged that, on remand, the Board should provide 
adequate consideration of whether VA has fulfilled its 
obligations pursuant to the VCAA with regards to the 
veteran's claim.  Finally, the joint motion indicated that 
the veteran should be afforded another VA examination in 
order to clarify the veteran's psychiatric diagnosis(es).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the veteran and the 
veteran's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the veteran's claim for 
service connection; (2) that VA will 
seek to provide; (3) that the 
veteran is expected to provide; and 
(4) must ask the veteran to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice to 
the veteran must also include the 
criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should arrange for the 
veteran to undergo psychological 
testing and an examination by a 
psychiatrist to determine the 
current diagnosis(es) and etiology 
of any current psychiatric 
disorder(s).  For each diagnosis 
other than PTSD, an opinion should 
be provided as to the medical 
probabilities that the disability is 
related to the veteran's period of 
military service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should issue a de novo 
adjudication on the issue of 
entitlement to service connection 
for psychiatric disability other 
than PTSD (having accepted the 
Court's version of the adjudicative 
history as detailed in the body of 
the remand above).  If the veteran 
files a notice of disagreement, a 
statement of the case should be 
issued.  The case should be returned 
to the Board only if a timely 
substantive appeal is thereafter 
filed.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

